DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-22 are pending upon entry of amendment filed on 1/21/22.

Applicant’s election of group I, claims 1-18 without traverse in the reply filed on 1/21/21 has been acknowledged.   

Accordingly, claims 19-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-18 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 9/10/19 has been acknowledged.

4.	The oaths filed on 9/11/19 have been acknowledged.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 6, 13, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 6 recites the broad recitation of the concentrations between 10-250mg/m, about 25-250mg/ml,  claims 13-14 reciting TBA being 50-60%, 60-70% respectively, which is the narrower statement of the range/limitation.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-9 and 15-18 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub 2014/0044717 (IDS reference).


Further, the ‘717 publication teaches the lyophilization of polypeptide in various containers including glass vial, syringe ([0026]), shaker is used to reconstitute ([0051]), use of gram quantity ([0077-0078]), as well as full length antibody ([0079]).  The shorted reconstitution time is observed in Example 4.  The vacuum condition of 100Torr is used ([0100]).
Therefore, the reference teachings anticipate the claimed invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claim(s) 1-11 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub 2014/0044717 (IDS reference).

The teachings of the ‘717 publication have been discussed, supra.



Further, claim 11 is included in this rejection where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP2144.05.  The claimed sizes are included in the glass containers taught by the ‘717 publication absent of showing any unobvious differences.

Therefore, claimed invention as a hole was prima facie obvious to one of ordinary skilled in the art at the time the invention was made, as evidenced by reference, especially in the absence to the contrary.

12.	Claim(s) 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub 2014/0044717 (IDS reference) in view of Munjal et al., (J. Pharmaceutical Sciences, 2015, vol. 104, pp. 87-97).

The teachings of the ‘717 publication have been discussed, supra.

The disclosure of the ‘717 differs from the instant claimed invention in that it does not teach the reduction of reconstitution shortened by 45-90% as in claims 12-14 of the instant application. 

Munjal et al. teaches the use of 5% TBA in crystallization profile of drug which increases JMA constant and reduces Avrami exponents.  The TBA reduces heat change of nucleation and crystal growth.  The crystallization time has been reduced as well as the nucleation.  The energy involved in entropy and kinetics are changed as in Fig 3, Fig 9 resulting in shortened time from 1 hour to 0.2 upon addition of 5% TBA (Fig 3).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add about 5% TBA to reduce reconstitution time to about 80% as taught by Munjal reference into the reconstitution method taught by the ‘717 publicatioin. 


From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

13.	No claims are allowable.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 11, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644